Citation Nr: 0639930	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  02-06 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah


THE ISSUE

Entitlement to compensation benefits for obstructive uropathy 
due to VA treatment pursuant to the provisions of 38 U.S.C.A. 
§ 1151.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2002 rating 
decision, by the Salt Lake City, Utah, Regional Office (RO), 
which denied the veteran's claim of entitlement to 
compensation benefits for obstructive uropathy as secondary 
to VA treatment pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  

The current appeal was initially before the Board in July 
2002.  At that time, the Board determined that further 
development was still required to properly adjudicate the 
veteran's claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151.  In April 2003, the 
Board undertook additional development with regard to that 
issue pursuant to 38 C.F.R. § 19.9(a) (2).  However, on May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) held that 
38 C.F.R. § 19(a) (2) was inconsistent with 38 U.S.C.A. 
§ 7104(a) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the agency of original jurisdiction for 
initial consideration.  Accordingly, in February 2004, the 
Board remanded the case to the RO.  The RO readjudicated the 
veteran's claim and issued a Supplemental Statement of the 
Case (SSOC) in March 2006 explaining why his claim was 
denied.  

In a rating action of October 2005, the RO determined that 
the veteran is not competent to handle disbursement of funds.  
A notice of disagreement with that determination was received 
in October 2005.  A statement of the case was issued in 
January 2006.  However, the record contains no substantive 
appeal with respect to that issue, and it has not been 
certified to the Board.  Therefore, that issue is not in 
appellate status, and will not be addressed by the Board at 
this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2006).  

In December 2006, the Board granted a motion to advance this 
case on the docket due to the veteran's advanced age.  38 
U.S.C.A. § 7107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.900(c) (2006).  


FINDINGS OF FACT

1.  The medical evidence of record indicates that the veteran 
does not experience any chronic additional disability as a 
result of a TURP performed by VA in April 2001.  

2.  The urinary tract infection was acute and resolved.  


CONCLUSION OF LAW

The criteria for disability compensation under 38 U.S.C.A. 
§ 1151 for obstructive uropathy have not been met.  38 
U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.361 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in February 2002 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  Additional letters were issued in 
March 2004, October 2004, and March 2005.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

Moreover, to the extent that the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  The claim on appeal 
is being denied, thereby rendering moot any concerns as to a 
rating or effective date for the benefit sought on appeal.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
The case has already been remanded, and the veteran has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  


II.  Factual Background.

The veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 was received in October 
2001.  Submitted in support of his claim were VA treatment 
records, dated in April 2001.  These records indicate that 
the veteran was admitted to the VA medical center on April 3, 
2001; at that time, it was noted that he been followed at the 
urology clinic with a known history of an enlarged prostate.  
It was further noted that, the veteran had been on Hytrin, 
but was still severely symptomatic with nocturia four times a 
night.  He was offered TURP for relief of symptoms and, 
understanding the risks and benefits, he singed a consent 
order to proceed with surgery.  Accordingly, the veteran 
underwent a transurethral resection of the prostate.  

The veteran was seen in a urology clinic on April 16, 2001.  
It was noted that the veteran had a TURP on April 3, 2001.  
He came to the clinic one week ago on April 9, 2001, and had 
a Foley Catheter was removed.  The following day, his family 
took him to the emergency room locally in Provo because he 
was unable to urinate.  At that time, he was found to have a 
urinary tract infection; he was placed on antibiotics, and 
his catheter was replaced.  He was being seen for follow up 
evaluation.  His urine was brown, so his bladder was 
irrigated with 2000 cc of saline.  He continued to have of 
brown-looking urine.  He was placed on medication for one 
week.  On April 23, 2001, the veteran cancelled his 
appointment.  

Of record is the report of a urology consultation, dated in 
October 2003.  It was noted that the veteran underwent a TURP 
in April 2001, and he had been discharged from the clinic.  
The examiner indicated that, although the veteran denied any 
lower urinary tract symptoms, and they were not quite certain 
what his condition required.  The examiners noted that the 
veteran's AUA symptom score was 8.  He denied any other 
significant medical problems, and denied any bother from his 
lower urinary tract symptoms which appeared to be minimal.  
His prostate fossa felt to be normal without anything 
terribly concerning on examination.  The examiner noted that 
the veteran seemed to be doing well and, for that reason, he 
was discharged from the clinic.  

The veteran was seen in January 2005 for an evaluation of any 
residuals of a transurethral resection of the prostate, 
performed in April 2001, in order to determine whether he had 
any chronic acquired genitourinary disorder due to the 
surgery.  The examiner noted that the veteran had a history 
of benign prostatic hypertrophy which he stated began about 5 
years ago.  He went in for a TURP, which was performed on 
April 3, 2004; he was discharged on April 4, 2001.  The 
veteran returned to the clinic for a follow up on April 9, 
2001, at which time his catheter was removed; according to 
the note of record, he was doing well with no residuals.  The 
veteran reported that, at that time, he told the nurse that 
he was in a lot of pain, but they did not do anything at that 
point.  It was noted that the veteran was admitted to the 
hospital on April 16, 2001 for a urinary tract infection for 
which he was treated with antibiotics for one week; he noted 
that, after going on those antibiotics and dealing with the 
pain, he did pretty well.  He reported that he had no 
problems urinating, no sexual dysfunction, and no 
incontinence.  He did not report any long term residuals with 
the TURP surgery.  On examination, it noted that the prostate 
was enlarged and firm, but symmetric and nontender.  His 
penis and testicles appeared normal, nontender, with no 
masses; sensation was intact.  The pertinent diagnosis was 
benign prostatic hypertrophy.   The examiner noted that the 
veteran did have a urinary tract infection following the 
TURP, and has significant pain associated with this; however, 
after the pain subsided, he had no residual problems 
associated with the surgery.  

Of record is an addendum to the January 2005 examination, 
dated in March 2005, indicating that the examiner reviewed 
the claims folder.  The examiner stated that, it was his 
belief that the veteran was seeking an apology from the VA 
due to being turned away from VA services right after the 
transurethral resection of the prostate operation, when he 
was suffering from a great deal of pain and was later found 
to have a urinary tract infection.  The examiner noted that 
the veteran did not report any other problems after the 
urinary tract infection was resolved after being treated with 
Levaquin for one week.  

Received in June 2005 were VA progress notes, dated from 
October 2001 to April 2005.  The veteran was seen on October 
12, 2001 for urine check after finishing medication for 
urinary tract infection.  During a clinical visit in August 
2002, the veteran indicated that he had a TURP in April 2001 
at the VA which he states "went wrong;" afterwards, he had 
brown urine, and was sent home on abx.  The veteran indicated 
that he went to the emergency room, but nothing was done.  
The veteran went to the emergency room again, and was told 
that "he was about a quarter inch of being gone;" he 
subsequently had 8 day hospitalization.  He spent much of the 
visit discussing his frustration and anger about his ordeal.  
The assessment was benign prostatic hypertrophy; the examiner 
noted that the veteran is being followed by urology.  He also 
noted that things seem to be stable now according to the 
veteran.  He stated that he would treat small urinary tract 
infection that the veteran has with Levaquin.  When seen in 
March 2004, the examiner noted that things seemed to be 
stable now.  

In February 2006, the claims folder was referred to a VA 
examiner, who reviewed the record.  The examiner noted that a 
review of the record was conducted and it was compared with 
the opinion provided in January 2005.  The examiner stated 
that, based on the available information in the claims file, 
there was no need to change the opinion from the January 11, 
2005 report.  The examiner opined that there was no evidence 
of any residual obstructive uropathy or other symptoms as a 
result of the VA treatment.  He also stated that there was no 
evidence of obstructive uropathy due to or caused by or 
aggravated by the treatment.  


III.  Legal Analysis.

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204.  The veteran's claim was 
filed after October 1, 1997.  Under the applicable law, when 
a veteran suffers additional disability as the result of VA 
surgical treatment, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151 (West 2002).   

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (a) (1) (A) and (B) 
(West 2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97.  

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury. Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.361(b).  

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c) (1).  

The veteran essentially argues that the TURP performed at the 
VA on April 3, 2001 led to the urological problems he 
currently experiences.  While the Board has considered the 
veteran's statements, he is not, as a layperson, qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Having carefully considered the evidence pertaining to the 
veteran's claim, the Board concludes that the legal 
requirements are not met for compensation under 38 U.S.C.A. 
§ 1151.  The record reflects that the veteran signed a form 
indicating that he had been advised of the possible risks and 
complications of the procedure undertaken in April 2001.  
Moreover, a VA urologist reviewed the evidence in this case 
and concluded that there was no evidence of any residual 
obstructive uropathy or other symptoms as a result of the 
TURP performed on April 3, 2001.  The examiner further stated 
that there was no evidence of obstructive uropathy due to or 
caused by or aggravated by the treatment.  Consequently, the 
legal requirements are not met for compensation under 38 
U.S.C.A. § 1151 for disability claimed as due to VA medical 
treatment in April 2001.  

Simply put, the veteran has submitted no competent evidence 
which tends to substantiate his contentions that he suffered 
chronic additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
any obstructive uropathy was the surgery performed in April 
2001 or any follow-up care provided.  Furthermore, there is 
no competent evidence that the result was not reasonably 
foreseeable.  The Board does recognize that the veteran 
developed an infection; however, it resolved with treatment 
and did not result in chronic disability.  In the absence of 
competent evidence which demonstrates additional disability 
as a result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, 
the Board concludes that compensation under 38 U.S.C.A. 
§ 1151 for additional disability following surgery in April 
2001 is not warranted.  Accordingly, the claim is denied.  


ORDER

Entitlement to compensation under the provisions of Title 38, 
United States Code, § 1151, for obstructive uropathy as the 
result of surgical treatment by the Department of Veterans 
Affairs in April 2001 is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


